UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6897


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSAMUEL RODRIGUEZ MCCREARY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00190-RJC-1)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jusamuel Rodriguez McCreary, Appellant Pro Se.   Amy Elizabeth
Ray,   Assistant  United  States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jusamuel       Rodriguez     McCreary      appeals    the    district

court’s orders dismissing his motions to rectify the record                  and

redress grievances, and a subsequent motion for reconsideration.

We   have   reviewed    the     record    and   find    no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States    v.    McCreary,    No.      3:06-cr-00190-RJC-1

(W.D.N.C.    Apr.    18,    2012).       We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                         2